DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In line 1 it recites “embodiments of the disclosure” which is improper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 2 and 5 (line numbers refer to claim 2):
	In line it recites “the core,” but claim 1, the independent claim of claim 2 recites a plurality of cores. Therefore, it is unclear which core “the core” refers to

As per claim 10:
	In line 1 it recites “the memory unit,” but this lacks antecedent basis. 

Claims 3-4 and 6-8 are dependent claims of claim 2 and fail to resolve the deficiencies of claim 2. Therefore they are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180253636 A1 herein Lee) in view of Kim et al. (US 2018/0197084 Al herein Kim).

As per claim 1, Lee teaches the invention substantially as claimed including A system for performing parallel computation ([0073] lines 7-9 the plurality of neural network processors may be implemented to operate in parallel), comprising: 
a task manager (Fig. 5, 1010 controller); and 
a plurality of cores coupled with the task manager and configured to respectively perform a set of parallel computation tasks based on instructions from the task manager, wherein each of the plurality of cores further comprises (Fig. 5, 7A, 7B, 1020 processor array; [0072] lines 3-5 controller 1010 may control operations of the processor array 1020; [0073] lines 7-9 the plurality of neural network processors may be implemented to operate in parallel; [0073] lines 11-13 each of the neural network processors may be implemented as a core circuit cable of executing instructions): 
a processing unit configured to generate a first output feature map corresponding to a first computation task among the set of parallel computation tasks ([0077] lines 1-3 Each of the neural network processors of the processor array 1020 convolutes the allocated input feature map and weight map to generate an output feature map; [0091] lines 3-6 a zeroth neural network processor of the zeroth processor group convolutes (as a first computation task) the input feature map A0 and the weight map K0 to generate an output feature map Psum0; [0049] lines 1-4 a convolution operation on the first feature map FM1 and a weight map WM is performed, and as a result the second feature map FM2 is generated); 
an interface configured to receive one or more instructions from the task manager to collect external output feature maps corresponding to the set of parallel computation tasks from other cores of the plurality of cores ([0058] lines 1-3 The neural network processor 100 stores or outputs the output feature map generated by the data arithmetic circuit 114 to the internal memory; [0081] lines 12-13 the memory 1030 temporarily stores the output feature map output from the processor array 1020; [0106] lines 3-7 the memory 140 stores intermediate results generated during the convolution performed by the neural network apparatus 130, for example, output feature maps, as an output feature list or an output feature matrix; [0072] lines 3-5 controller 1010 may control operations of the processor array 1020; [0073] lines 11-13 each of the neural network processors may be implemented as a core circuit cable of executing instructions); 
feature map based on the first output feature map and received external output feature maps ([0088] lines 1-4 input feature map with a width W, a height H, and a channel C according to a spatial dimension and sequentially allocates the divided input feature maps to each of the processor groups; [0106] lines 3-7 the memory 140 stores intermediate results generated during the convolution performed by the neural network apparatus 130, for example, output feature maps, as an output feature list or an output feature matrix).

Lee fails to teach a reduction unit configured to generate a reduced feature map.
However, Kim teaches a reduction unit configured to generate a reduced feature map ([0025] lines 2-3 pooling performed in the calculation unit 130; Fig. 2; [0032] lines 16-18 The first feature map 220 is generated into a size-reduced second feature map 230 by the pooling layer pool1).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lee with the teachings of Kim because Kim’s teaching of a reduction unit configured to generate reduced feature maps reduces the size of feature maps, making it easier to process (see Kim, [0032] lines 4-8 The data of the first feature map 220 may be a size that is burdensome for processing depending on the number of kernels or the size of the input feature 210. Therefore, in the first pulling layer pool 1, down-sampling (or sub-sampling) is performed to reduce the size of the first feature map 220).

As per claim 11, it is a method claim of claim 1. Therefore it is rejected for the same reasons as claim 1 above.

Claims 2, 6, 7, 10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kim, as applied to claims 1 and 11 above, in view of Wu et al. (US 10,346,093 B1 herein Wu).

As per claim 2, Lee and Kim teach The system of claim 1. Lee specifically teaches wherein the task manager is configured to instruct the core to perform generation of a second output feature map corresponding to a second computation task (Lee 1010 controller; [0072] lines 3-5 controller 1010 may control operations of the processor array 1020; [0073] lines 11-13 each of the neural network processors may be implemented as a core circuit cable of executing instructions; [0091] lines 9-12 a first neural network processor of the zeroth processor group convolutes the input feature map A0 and the weight map K1 to generate an output feature map Psum1 (as a second output feature map)).
Additionally, Kim teaches the generation of the reduced feature map (Kim Fig. 2; [0032] lines 16-18 The first feature map 220 is generated into a size-reduced second feature map 230 by the pooling layer pool1).

	Lee and Kim fail to teach simultaneously perform generation of an output feature map corresponding to a computation task and the generation of the reduced feature map.

	However, Wu teaches simultaneously perform generation of an output feature map corresponding to a computation task and the generation of the reduced feature map (Fig. 5; Col. 8 lines 8-9 pre-pooling is always scheduled to operate in parallel with 3×3 convolution; Col. 8 line 17 The operations of 1×1, 3×3_reduce, and pre-pooling; Col. 8 lines 22-25 Pre-pooling consists of comparators and convolution requires a matrix multiplier. As long as the two paths to not use the same memory port, the two processing paths can operate in parallel; Fig. 6; Col. 12 lines 9-10 The results are stored in RAMs 404, . . . , 406 as output feature maps).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lee and Kim with the teachings of Wu because Wu’s teaching of pooling and convolving at the same time allows for these processes to be done in parallel, which is more efficient (see Wu, Col. 8 lines 8-16 Note that pre-pooling is always scheduled to operate in parallel with 3x3 convolution as the 3x3 convolution shares no tensor buffers with pre-pooling and happens to consume the most time in the primary pipeline, thereby presenting the least stringent timing constraints for designing the prepooler. Every operation in the primary pipeline has the data it needs when it is ready to consume data. As a result, the primary pipeline does not have to wait for data and is kept fully utilized.).

As per claim 6, Lee, Kim, and Wu teach The system of claim 2. Lee specifically teaches wherein the task manager is further configured to select a core among the plurality of cores to receive the external output feature maps and generate the second output feature map (Lee [0088] lines 6-8 the controller 1010 allocates the divided input feature maps to each of the processor groups in the processor array 1020; [0058] lines 1-3 The neural network processor 100 stores or outputs the output feature map generated by the data arithmetic circuit 114 to the internal memory; [0106] lines 3-7 the memory 140 stores intermediate results generated during the convolution performed by the neural network apparatus 130, for example, output feature maps, as an output feature list or an output feature matrix; [0091] lines 9-12 a first neural network processor of the zeroth processor group convolutes the input feature map A0 and the weight map K1 to generate an output feature map Psum1 (as the second output feature map)).
Additionally, Kim teaches reduction core to generate the reduced output feature map (Kim [0025] lines 2-3 pooling performed in the calculation unit 130; [0024] lines 1-2 The calculation unit 130 may include a plurality of MAC cores; [0020] lines 5-6 components for implementing hardware such as a Graphic Processing Unit (GPU); [0032] lines 16-18 The first feature map 220 is generated into a size-reduced second feature map 230 by the pooling layer pool1).
Additionally, Wu teaches generate the reduced feature map in parallel with the generation of the output feature map (Wu Fig. 5; Col. 8 lines 8-9 pre-pooling is always scheduled to operate in parallel with 3×3 convolution; Col. 8 line 17 The operations of 1×1, 3×3_reduce, and pre-pooling; Col. 8 lines 22-25 Pre-pooling consists of comparators and convolution requires a matrix multiplier. As long as the two paths to not use the same memory port, the two processing paths can operate in parallel; Col. 12 lines 9-10 The results are stored in RAMs 404, . . . , 406 as output feature maps).

As per claim 7, Lee, Kim, and Wu teach The system of claim 6. Lee specifically teaches wherein the first output feature map is generated by performing convolution processing on a first matrix of a set of matrices (Lee Fig. 1; [0091] lines 3-6 a zeroth neural network processor of the zeroth processor group convolutes the input feature map A0 and the weight map K0 to generate an output feature map Psum0 (as the first output feature map); [0048] lines 5-6 feature maps FMl and FM2 may have a 2D or a 3D matrix shape; [0049] lines 1-4 a convolution operation on the first feature map FMl and a weight map WM is performed, and as a result the second feature map FM2 is generated; [0077] lines 1-3 Each of the neural network processors of the processor array 1020 convolutes the allocated input feature map and weight map to generate an output feature map).

As per claim 10, Lee and Kim teach The system of claim 1. Lee specifically teaches wherein the memory unit comprises the generation of the second output feature map (Lee [0057] lines 1-2 the neural network processor 100 may further include internal memory; [0058] lines 1-3 The neural network processor 100 stores or outputs the output feature map generated by the data arithmetic circuit 114 to the internal memory; [0106] lines 3-6 the memory 140 stores intermediate results generated during the convolution performed by the neural network apparatus 130, for example, output feature maps; [0091] lines 9-12 a first neural network processor of the zeroth processor group convolutes the input feature map A0 and the weight map K1 to generate an output feature map Psum1 (as the second output feature map)).
Additionally, Kim teaches the generation of the reduced output feature map (Kim [0032] lines 16-18 The first feature map 220 is generated into a size-reduced second feature map 230 by the pooling layer pool1).

	Lee and Kim fail to teach a first port for the generation of the output feature map and a second port for the generation of the reduced output feature map. 

	However, Wu teaches a first port for the generation of the output feature map and a second port for the generation of the reduced output feature map. (Col. 11 lines 2-3 write port of RAMs 404 and 406; Col. 12 lines 9-10 The results are stored in RAMs 404, . . . , 406 as output feature maps; Col. 8 line 17 The operations of 1×1, 3×3_reduce, and pre-pooling; Col. 8 lines 22-25 Pre-pooling consists of comparators and convolution requires a matrix multiplier. As long as the two paths to not use the same memory port, the two processing paths can operate in parallel).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lee and Kim with the teachings of Wu because Wu’s teaching of two memory ports increases efficiency (see Wu, Col. 9 lines 21-24 In an alternative implementation, the RAMs/tensor banks can be single-ported instead of dual-ported. The drawback is that read and write operations in the same RAM cannot overlap, thereby reducing processing array efficiency).
	
	
As per claim 12, it is a method claim of claim 2. Therefore it is rejected for the same reasons as claim 2 above. 

As per claim 16, it is a method claim of claim 6. Therefore it is rejected for the same reasons as claim 6 above.

As per claim 17, it is a method claim of claim 7. Therefore it is rejected for the same reasons as claim 7 above.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim, and Wu, as applied to claims 2 and 12 above, in view of Steinmacher-Burow (US 2019/0303295 Al). 

As per claim 3, Lee, Kim, and Wu teach The system of claim 2. Lee specifically teaches wherein when the first output feature map is generated, the processing unit is further configured to issue an instruction to the task manager, and the generation of the second output feature map (Lee [0091] lines 3-6 a zeroth neural network processor of the zeroth processor group convolutes the input feature map A0 and the weight map K0 to generate an output feature map Psum0 (as the first output feature map); [0091] lines 9-12 a first neural network processor of the zeroth processor group convolutes the input feature map A0 and the weight map K1 to generate an output feature map Psum1 (as the second output feature map); [0073] lines 11-13 each of the neural network processors may be implemented as a core circuit cable of executing instructions; [0072] lines 3-5 controller 1010 may control operations of the processor array 1020).

Lee, Kim, and Wu fail to teach issue a barrier instruction and stalls. 

However, Steinmacher-Burow teaches issue a barrier instruction and stalls ([0073] lines 9-11 each processor comprises a memory barrier instruction implemented by stalling the execution by the processor of its instruction).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee, Kim, and Wu with the teachings of Steinmacher-Burow because Steinmacher-Burow’s teaching of issuing barrier instruction and stalling ensures synchronization and coherence (see Steinmacher-Burow, [0004] lines 20-23 A memory barrier instruction defines a point in an instruction sequence at which coherence has to be ensured and, if necessary, a synchronization performed).

As per claim 4, Lee, Kim, Wu, and Steinmacher-Burow teach The system of claim 3. Lee specifically teaches wherein the task manager is further configured to receive (Lee [0076] lines 11-12 controller 1010 receives input feature information and weight information). 
Additionally, Steinmacher-Burow teaches the barrier instructions from each of the plurality of cores (Steinmacher-Burow [0073] lines 9-11 each processor comprises a memory barrier instruction implemented by stalling the execution by the processor of its instruction).

As per claim 13, it is a method claim of claim 3. Therefore it is rejected for the same reasons as claim 3 above. 

As per claim 14, it is a method claim of claim 4. Therefore it is rejected for the same reasons as claim 4 above.

Claims 5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim, Wu, and Steinmacher-Burow, as applied to claims 4 and 14 above, in view of Xu et al. (CN 101908034 A herein Xu). 
The claim mappings for Xu will be made using the translation of CN 101908034 A.

As per claim 5, Lee, Kim, Wu, and Steinmacher-Burow teach The system of claim 4. Lee specifically teaches each of the plurality of cores, the task manager is configured to send an instruction to the core to generate the second output feature map (Lee 1010 controller; [0072] lines 3-5 controller 1010 may control operations of the processor array 1020; [0073] lines 11-13 each of the neural network processors may be implemented as a core circuit cable of executing instructions; [0091] lines 9-12 a first neural network processor of the zeroth processor group convolutes the input feature map A0 and the weight map K1 to generate an output feature map Psum1).

Lee, Kim, Wu, and Steinmacher-Burow fail to teach wherein in response to the determination that the barrier instructions are received from each of the plurality of cores, send a resume instruction to the core to resume.

However, Xu teaches wherein in response to the determination that the barrier instructions are received from each of the plurality of cores, send a resume instruction to the core to resume ([0146] 919 lines 2-6 checks whether the fence messages of the small cores participating in the fence synchronization corresponding to the fence message have arrived at the synchronization management device according to the record and the fence message. If yes, according to the sequence in which the fence messages of each corelet arrive at the synchronization management device, a confirmation message is sent to each corelet synchronized by the fence in turn; [0147] 928 lines 1-2 In step S2300, after receiving the confirmation message, the small core continues to execute the instructions following the fence instruction; [0019] 139 lines 1-2 When the small core executes the barrier instruction, it sends a barrier message to the synchronization management device).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lee, Kim, Wu, and Steinmacher-Burow with the teachings of Xu because Xu’s teaching of barrier instructions and resume instructions provides the advantage of synchronization in a multi-core environment (see Xu, [0010] 79 The invention discloses an on-chip synchronization method for a many-core processor).


As per claims 15 and 20, they are method claims of claim 5. Therefore, they are rejected for the same reasons as claim 5 above.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim, and Wu, as applied to claims 7 and 17 above, in view of Rhine (US 2004/0117790 Al).

As per claim 8, Lee, Kim, and Wu teach The system of claim 7. Lee specifically teaches wherein a number of the cores is N, a number of the set of matrices is K, and for a kth iteration, wherein k is a positive integer that is less than or equal to K (Lee Fig. 7A, 7B; [0079] lines 4-6 predetermined number of neural network processors into one processor group, and consequently determines a plurality of processor groups; [0048] lines 5-6 feature maps FMl and FM2 may have a 2D or a 3D matrix shape; [0088] lines 1-4 input feature map with a width W, a height H, and a channel C (as K) according to a spatial dimension and sequentially allocates the divided input feature maps to each of the processor groups; [0089] lines 1-3 allocates each of the divided input feature maps A0 and A1 to each of a zeroth processor group and a first processor group; [0092] lines 1-5 allocates each of the divided input feature maps A2 and A3 to each of the zeroth processor group and the first processor group of the processor array 1020 after the convolution on the divided input feature maps A0 and A1; In other words, in the  first iteration A0 and A1 are allocated (Fig. 7A), and in the second iteration A2 and A3 are allocated (Fig. 7B). There are 4 feature maps and 2 iterations, so k is less than or equal to K.).
Additionally, Kim teaches the reduction core (Kim [0025] lines 2-3 pooling performed in the calculation unit 130; [0024] lines 1-2 The calculation unit 130 may include a plurality of MAC cores; [0020] lines 5-6 components for implementing hardware such as a Graphic Processing Unit (GPU); [0032] lines 16-18 The first feature map 220 is generated into a size-reduced second feature map 230 by the pooling layer pool1).

	Lee, Kim, and Wu fail to teach the core is a (k%N)th core among the plurality of cores 

	However, Rhine teaches the core is a (k%N)th core among the plurality of cores ([0004] lines 4-8 if there are 10 CPUs, the first process will be assigned to the first CPU, the second process will be assigned to the second CPU, and so forth. After the last CPU is reached on the tenth process, the first CPU is again assigned to the eleventh process, and hence the name round-robin; [0011] lines 7-11 The processes in the first priority group are distributed among resources of the first group of resources in a round-robin fashion starting from a first starting resource of the first group of resources).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lee, Kim, and Wu with the teachings of Rhine because Rhine’s teaching of utilizing round-robin allows for a fair balance of work among cores (see Rhine, [0054] lines 10-14 Because it incorporates the round-robin techniques, in any case where we have more processes in each priority group than CPUs (over-committed) we achieve the same ideal balance as the unmodified round-robin).

As per claim 18, it is a method claim of claim 8. Therefore it is rejected for the same reasons as claim 8 above.
	
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kim, as applied to claims 1 and 11 above, in view of Sirotkovic et al. (US 2019/0188295 Al herein Sirotkovic).

As per claim 9, Lee and Kim teach The system of claim 1. Lee specifically teaches wherein, among the plurality of cores, a first core generates a first output feature map, a second core generates a second output feature map, a third core generates a third reduced output feature map, and a fourth core generates a fourth output feature map, and the first output feature map, the second output feature map, the third output feature map, and the fourth output feature map are combined into a set of output feature maps (Lee Fig. 7A, 7B; [0091] lines 3-18 a zeroth neural network processor of the zeroth processor group convolutes the input feature map A0 and the weight map K0 to generate an output feature map Psum0…In addition, a first neural network processor of the zeroth processor group convolutes the input feature map A0 and the weight map K1 to generate an output feature map Psum1. Similarly, the zeroth neural network processor of the first processor group convolutes the input feature map A1 and the weight map K0 to generate the output feature map Psum0. The first neural network processor of the first processor group convolutes the input feature map A1 and the weight map K1 to generate the output feature map Psum1; [0106] lines 3-7 the memory 140 stores intermediate results generated during the convolution performed by the neural network apparatus 130, for example, output feature maps, as an output feature list or an output feature matrix).
Additionally, Kim teaches a first reduced output feature map, a second reduced output feature map, a third reduced output feature map, and a fourth reduced output feature map, and the first reduced output feature map, the second reduced output feature map, the third reduced output feature map, and the fourth reduced output feature map are a set of reduced output feature maps (Kim Fig. 2; [0031] lines 6-7 when four kernels are used, the first feature map 220 configured using four channels may be generated; [0032] lines 16-18 The first feature map 220 is generated into a size-reduced second feature map 230 by the pooling layer pool1; The first feature map has 4 channels so once it goes through the pooling layer pool1, it becomes the size-reduced second feature map which is a set of 4 reduced output feature maps.).

Lee and Kim fail to teach combined into a set of output feature maps in an interleaved manner.

However, Sirotkovic teaches combined into a set of output feature maps in an interleaved manner (Fig. 7; [0062] lines 1-12 The implementation of the pooling portion 708 of the CNN 702 in FIG. 7 may utilize a cross-channel pooling process…In some other implementation, the feature map stacks 720, 722, 724, and 726 may be stacked in any other predetermined order to form the single feature map stack 730. Alternatively, they may be interleaved in any predetermined manner to form the single feature map stack 730).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Lee and Kim with Sirotkovic’s teaching of interleaving output feature maps in order to arrange feature maps in a way that is the most suitable (see [0062] lines 11-12 they may be interleaved in any predetermined manner to form the single feature map stack).
	

As per claim 19, it is a method claim of claim 9. Therefore it is rejected for the same reasons as claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2019/0130575 Al) discloses parallel convolution blocks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195